Title: To Alexander Hamilton from George Washington, [2 October 1791]
From: Washington, George
To: Hamilton, Alexander



[Mount Vernon, October 2, 1791]
Sir,

Your letter of the 24th. ulto., (enclosing a letter from Govr. St. Clair, and sundry papers relating to the subject of the settlements which have been made under purchases from Judge Symmes) I have duly received. The Secretary of State, as well as I recollect, has already written both to Govr. St. Clair & Judge Symmes on this subject; but whether he has or has not, it can make no material difference to let the matter rest until my return to Philada. when I shall pay the necessary attention to it.
I am Sir,   Yr. most hble Servt.

G: Washington
Mount Vernon2d. Octor. 1791.

